FILED
                             NOT FOR PUBLICATION                            FEB 24 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


SUBINDU BARUA,                                   No. 11-73298

               Petitioner,                       Agency No. A095-629-943

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Subindu Barua, a native and citizen of Bangladesh, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings, applying the standards

governing adverse credibility determinations created by the REAL ID Act,

Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010), and we review de

novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th

Cir. 2000). We deny in part and dismiss in part the petition for review.

      Barua claims Muslim extremists harmed and menaced him on account of his

Buddhist religion. Substantial evidence supports the agency’s adverse credibility

determination because Barua omitted from his asylum application that he was

beaten at the June 2000 religious event, and because he testified inconsistently

about his role in organizing the event. See Shrestha, 590 F.3d at 1045-48 (adverse

credibility determination was reasonable under the REAL ID Act’s “totality of the

circumstances” standard). The agency reasonably rejected Barua’s explanations

for the inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.

2007). In the absence of credible testimony, Barua’s asylum and withholding of

removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Barua’s CAT claim also fails because it is based on the same testimony

found not credible, and he does not point to any other evidence that shows it is




                                          2                                   11-73298
more likely than not he would be tortured if returned to Bangladesh. See id. at

1156-57.

      We reject Barua’s contention that the IJ’s decision regarding expert

testimony violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and prejudice to prevail on a due process claim).

      Finally, we lack jurisdiction to review Barua’s contentions regarding the

accuracy of the translation and transcript because he did not raise them to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    11-73298